—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered February 11, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, and sentencing him to concurrent prison terms of IV2 to AV2 years and 1 year, respectively, unanimously affirmed.
It was not an abuse of discretion to deny defendant’s motion to dismiss the indictment pursuant to CPL 210.40, which, we note, was untimely because not made within 45 days after arraignment (CPL 255.10 [1] [a]; 255.20 [1], [3]). Firing gunshots into a residential street, under circumstances, which, as described by the court during sentencing, "were frightening, perhaps even terrifying”, but "had not progressed to a point involving any threat to human safety”, is a serious crime that left unpunished would undermine public confidence in the criminal justice system. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.